                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

       Robert Eugene Meyer Jr.,        )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:19-cv-00084-GCM
                                       )
                 vs.                   )
                                       )
          Andrew M. Saul,              )
            Defendant.                 )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 31, 2020 Order.

                                               March 31, 2020
